DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
This is the third Office action on the merits of the claims.  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 January 2021 has been entered.  
Status of the Claims
Applicant amended claims 1-5 and 9, and cancelled claims 6 and 7.  Claims 1-5 and 8-17 are pending.  Claims 10-17 remain in a withdrawn status because they are directed to non-elected Invention II.  Claims 1-5, 8, and 9 are under consideration.
Status of the Rejections and Objections
The objection to claim 6 is withdrawn in view of Applicant’s cancellation of that claim.
The rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the written description requirement is withdrawn
The rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained as to claims 2-4 only and is withdrawn as to all other claims, in view of Applicant’s claim amendments.  
All rejections under 35 U.S.C. 103(a) are maintained.  Applicant’s recent claim amendments are addressed in the body of the first §103 rejection, especially at paragraphs 20 and 21.
The rejection of the claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,577,244 (issued 03 March 2020) in view of Northey (WO 2011/014809 A1) is withdrawn in view of the Terminal Disclaimer filed 07 January 2021, which has been approved the Patent Office.
Both provisional rejections on the ground of nonstatutory obviousness-type double patenting set forth in the previous Office action (08 July 2020) are maintained.  
Claim Rejections - 35 U.S.C. 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention.
Regarding claims 2-4, the acetic acid concentration ranges recited in each of those claims are 
Claim Rejections - 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a), which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103(a) (pre-AIA ) as unpatentable over Ikeda (US 2008/0008621 A1) alone or in view of Hinderson (US 2013/0216628 A1), as evidenced by Setlow (“Spores of Bacillus subtilis: their resistance to and killing by radiation, heat and chemicals.” Journal of applied microbiology 101.3 (2006): 514-525).
Ikeda is directed to a “hypochlorous acid based sterilizing composition” (title).  
Example 8 of Ikeda discloses “[a] solution of sodium hypochlorite 0.03% (300 ppm) and acetic acid 3.36% (0.56M) in purified water was prepared and adjusted to pH 5 with 1N sodium hydrochloride” (para. [0052]).  The examiner notes that 0.56M is equivalent to 3.36 wt% because (0.56 moles per liter) x (60.052 grams of acetic acid per mole) = 33.6 grams per liter.  MPEP § 2131.03 (anticipation of ranges).  The sodium hypochlorite releases hypochlorous acid in water (para. [0019]).  Applicant is additionally referred to Example 7 of Ikeda, which comprises 60 ppm sodium hypochlorite and 30 mmol/L acetic acid (para. [0048] and para. [0050] at Table 2).  See also paras. [0030]-[0031] (preferred concentration range of acetic acid buffering agent is 5-100 mmol/L) and MPEP 2144.05(I) (overlapping, approaching, and similar ranges, amounts, and proportions).  
In regard to Applicant’s recent amendment to claim 1 requiring that “the composition being produced and stored in an environment substantially free of air” (emphasis added), it is important for Applicant to recognize that the composition, itself, is under examination.  MPEP § 2113(I) (“[E]ven though product-by-process claims are limited by and defined by the process, determinationof patentability is based on the product itself.  The patentability of a product does not depend on its method of production.”).  Because the claimed composition is modified by the transitional phrase <comprising> (claim 1 at line 1), which is inclusive or open-ended and does not exclude additional, unrecited elements, such as air (MPEP § 2111.03(I)), the claims do not actually require that the composition is substantially free of air.  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).  To succeed in substantially excluding air from the composition, the examiner recommends that Applicant amend claim 1 by adding the following limitation: “wherein the composition is substantially free of air.”
The sterilizing compositions disclosed in Ikeda are even capable of killing spores of Bacillus subtilis (para. [0055] and FIG. 1; see also [0042]).  Spores of Bacillus subtilis are notoriously resistant to heat, radiation, and chemicals because of various spore layers, e.g., exosporium, spore coat, spore inner membrane, etc., as evidenced by Setlow (pages 514-516).  The fact that Bacillus subtilis provides a sound basis for the examiner’s position that they can penetrate skin and/or treat biofilm.  The burden of production has shifted to Applicant.  MPEP § 2112(V) (“once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant”).
Therefore, claims 1-5 are rendered prima facie obvious by Ikeda, alone.  MPEP § 2112.01(I) (“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”), citing In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  The burden of production has shifted to Applicant.  MPEP § 2112(V) (“once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant”).  
In the alternative, Hinderson compensates for any deficiency in Ikeda relating to the new product-by-process limitation recited in claim 1, as explained below.
Hinderson is directed to air-free compositions of hypochlorous acid and methods of manufacture thereof (abstract).
Hinderson teaches “methods of making HOCl that involve mixing together in water in an air-free environment, a compound that generates a proton (H+) in water and a compound that generates a hypochlorite anion (OCl–) in water to thereby produce air-free hypochlorous acid.” (Emphasis added) Abstract.  In paragraph [0032], Hinderson identifies acetic acid as the air-free environment further stabilizes the produced HOCl.”  Emphasis added.  Hinderson further teaches that the composition is bottled in an air-free manner to promote stability (para. [0054]) and can be administered to treat biofilms (para. [0055]) and wounds (para. [0069]).
The examiner notes that Hinderson qualifies as prior art because it does not provide written descriptive support for the acetic acid concentration range and/or the hypochlorous acid concentration range recited in claim 1 of the present application.  MPEP § 211.05(I)(B) (“Only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a) in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application.  If there is a continuous chain of copending nonprovisional applications, each copending application must disclose the claimed invention of the later-filed application in the manner provided by 35 U.S.C.112(a) in order for the later-filed application to be entitled to the benefit of the earliest filing date.”).  
Prior to the time Applicant’s invention was made, the foregoing teachings of Hinderson would have motivated a person having ordinary skill in the art to modify Ikeda by selecting air-free production and bottling methods, in an effort to yield a more stable hypochlorous acid formulation.  Therefore, claims 1-5 are prima facie obvious.
Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ikeda (US 2008/0008621 A1) alone or in view of Hinderson (US 2013/0216628 A1), as applied above in the §103(a) rejection of claims 1-5, in view of Northey (WO 2011/014809 A1).  
Ikeda is silent as to whether the hypochlorous acid-based sterilizing composition disclosed therein can be formulated as a gel
Northey is directed to a hydrogel formulation comprising oxidative reductive potential (ORP) water (title/abstract).
Northey teaches that the ORP water, which comprises hypochlorous acid (para. [0014]) generated by sodium hypochlorite (para. [0062]), can be applied to sterilize wounds, medical devices, etc. (para. [0002]).  However, “the application of liquid products to treatment sites is difficult to control, as run-off, spillage, and poor containment are commonly encountered problems” (para. [0004]).  Northey overcomes that problem by formulating the ORP water as a gel, by adding a gelling agent (paras. [0031]-[0033] and [0037]).
Prior to the time Applicant’s invention was made, the foregoing teachings of Northey would have motivated a person having ordinary skill in the art to modify Ikeda by adding a gelling agent to the hypochlorous acid-based sterilizing composition, in order to yield a gel, which is easier than a liquid to control and contain.  Therefore, claim 8 is prima facie obvious.  
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ikeda (US 2008/0008621 A1) alone or in view of Hinderson (US 2013/0216628 A1), as applied above in the §103(a) rejection of claims 1-5, in view of Smith (US 2008/0003171 A1) and Seighman (US 4,713,251).
Ikeda is silent as to whether the acetic acid can be encapsulated in a nanoparticle.  As explained below, Smith and Seighman compensate for this deficiency
Smith is directed to microbial control using hypochlorous acid vapor (title).
Smith teaches that hypochlorite solutions can be encapsulated or microencapsulated using various shell-forming components to provide for sustained release of the hypochlorous acid (paras. [0040], [0069]).
Seighman is directed to a process for encapsulating liquid acids (title).
Seighman teaches how to encapsulate acetic acid (column 3, line 40; columns 7-8).
Prior to the time Applicant’s invention was made, the foregoing teachings of Smith and Seighman would have motivated a person having ordinary skill in the art to modify Ikeda by nano-encapsulating some of the acetic acid to yield a sustained-release hypochlorous acid-based sterilizing composition, in an effort to reduce the number of times the composition must be re-applied by personnel to maintain effective microbial control over a given duration.  The person having ordinary skill in the art would have readily envisaged that the acetic acid, upon release, would react with the sodium hypochlorite to generate the hypochlorous acid.  Therefore, claim 9 is prima facie obvious.
Claim Rejections - Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5, 8, and 9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 6, 9, and 10 of co-pending Application No. 15/852,622 (as amended on 19 April 2021).
The conflicting claims (the claims of the ’622 patent application) differ only marginally in scope from the claims of the present application.  More specifically, the claims of the present application collectively recite compositional limitations that are overlapped or otherwise rendered prima facie obvious by conflicting claims 1, 5, 6, 9, and 10.  This is a provisional rejection because the conflicting claims have not been patented.
Claims 1-5, 8, and 9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5, 7, 8, 10, and 17 of co-pending Application No. 15/852,615 (as amended on 19 April 2021).
The conflicting claims (the claims of the ’615 patent application) differ only marginally in scope from the claims of the present application.  More specifically, the claims of the present application collectively recite compositional limitations that are overlapped or otherwise rendered prima facie obvious by conflicting claims 1, 2, 5, 7, 8, 10 and 17, especially claim 17.  This is a provisional rejection because the conflicting claims have not been patented.  

Conclusion
Claims 1-5, 8, and 9 are rejected.
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/P.A./
21 May 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611